DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-Amendment filed on Jan. 09, 2020.
Claims 1-3, 15 and 18 have been amended.
Claims 21-24 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wantland et al. (20190122046) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Regarding claim 1, Wantland discloses a computer-implemented method of determining semantic state sensors (see abstract, fig.2, elements 220/200, 204/200, paragraph [0088] and its description), the method comprising: receiving, by a computing system comprising one or more computing devices, sensor data based in part on one or more sensor outputs from one or more sensors including a target sensor, wherein the sensor data comprises information associated with one or more states of one or more areas detected by the one or more sensors (see abstract, fig.2, element 220/200, fig.14, step 1402 paragraph [0004-0006], [0027], [0033], [0035], [0121-0122] and its description); generating, by the computing system, based in part on the sensor data, an estimated semantic state of an area of the one or more areas from the target sensor (see abstract, fig.2, element 220/200, fig.14, steps 1402-1404, paragraphs [0004-0006], [0027], [0033], [0035], [0121-0122], [0128-0129],  and its description); determining, by the computing system, based in part on a comparison of the estimated semantic state to one or more semantic states of the area from the one or more sensors not including the target sensor, an uncertainty level associated with an accuracy of the estimated semantic state (see abstract, fig.2, element 220/200, fig.14, steps 1402-1406, paragraphs [0004-0006], [0027], [0033], [0035], [0121-0122], [0128-0129], [0132] and its description); and responsive to the uncertainty level satisfying one or more update criteria, obtaining, by the computing system, an updated version of the sensor data from 
Regarding claims 15 and 18 recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 2-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647